Case 20-10701-amc            Doc 53      Filed 02/17/20 Entered 02/17/20 13:31:15              Desc Main
                                         Document     Page 1 of 7



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

------------------------------------------------------x
In re                                                 :   Chapter 11
                                                      :
HERMANI HOTELS, LLC, 1                                :   Case No. 20-10701 (AMC)
                                                      :
                           Debtor.                    :
------------------------------------------------------x

    APPLICATION FOR ORDER AUTHORIZING THE DEBTOR AND DEBTOR IN
       POSSESSION TO EMPLOY MALTZ AUCTIONS AS REAL PROPERTY
       AUCTIONEER/BROKER PURSUANT TO 11 U.S.C. §§ 327 AND 328 AND
                     FED.R.BANKR.P.2014 AND 5002(b)

        Hermani Hotels, LLC, the debtor and debtor in possession (the “Debtor”), states in

support of this application (the “Application”) to employ Maltz Auctions (“Maltz”) as Real

Property Auctioneer/Broker pursuant to §§ 327 and 328 of Title 11 of the United States Code, 11

U.S.C. § 101, et seq. (the “Bankruptcy Code”), Fed.R.Bankr.P. 2014 and Local Bankruptcy Rule

9013-1(e), as follows:

                                      JURISDICTION AND VENUE

        1.       This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

        2.       Venue of this proceeding and this Application is proper in this district pursuant to

28 U.S.C. §§ 1408 and 1409.

        3.       The statutory predicates for the relief sought herein are 11 U.S.C. §§ 327 and 328

and Fed.R.Bankr.P. 2014.




1
       If applicable, the last four digits of the taxpayer identification number of the Debtor is 0522 and
the Debtor’s address is 4700 Street Road, Trevose, PA 19053.
Case 20-10701-amc         Doc 53     Filed 02/17/20 Entered 02/17/20 13:31:15            Desc Main
                                     Document     Page 2 of 7



                                         BACKGROUND

        4.      On February 3, 2020 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 11of title 11 of the Bankruptcy Code. The Debtor is authorized to

continue to operate its business and manage its properties as a Debtor and Debtor-in-possession

pursuant to sections 1107 and 1108 of the Bankruptcy Code. As of the date hereof, no official

committee of unsecured creditors has been appointed.

        5.      The Debtor is a three-member limited liability company duly formed under the

laws of the Commonwealth of Pennsylvania. The Debtor owns and operates the Wyndham

Philadelphia – Bucks County, located at 4700 E. Street Road, Feasterville - Trevose, PA 19053

(the “Real Property”). The Debtor experienced its most successful year in 2014. Thereafter, five

(5) new hotels opened in the surrounding area which led to the loss of many of the Debtor’s

clientele in the corporate market. Although there has been increased competition, the Debtor has

been able to maintain a strong customer base and retain a significant value. However, despite the

significant value of the Debtor’s assets, the Debtor has faced certain liquidity problems leading

to the filing of this chapter 11 case.

        6.      Some of the issues that led to the Debtor’s bankruptcy filing include: (a) the death

of its general manager in December 2019, (b) the shutdown of operations by the fire marshal due

to an inoperative fire alarm system (which has since been repaired), (c) Wyndham’s termination

of the Franchise Agreement with the Debtor, (d) delinquency in real estate taxes, (e) a confessed

judgment filed by the Debtor’s secured creditor in the amount of $12,537,728.28 and (f) disputes

that have arisen between the Debtor and its management company, including but not limited to

liquor license and food tax issues that have caused the Debtor’s restaurant and bistro to close.




                                                2
Case 20-10701-amc         Doc 53      Filed 02/17/20 Entered 02/17/20 13:31:15           Desc Main
                                      Document     Page 3 of 7



       7.       The Debtor has requested that Maltz represent his interest as its Real Property

Auctioneer/Broker in conducting an auction, other sale and/or locating a buyer in connection

with the Real Property of the Debtor.

                                       RELIEF REQUESTED

       8.       The Debtor wishes to employ Maltz as Real Property Auctioneer/Broker.

       9.       Section 327 (a) of the Bankruptcy Code provides, in part, as follows:

                Except as otherwise provided in this section, the Debtor, with the
                court’s approval, may employ one or more attorneys, accountants,
                appraisers, auctioneers, or other professional persons, that do not
                hold or represent an interest adverse to the estate, and that are
                disinterest persons, to represent or assist the Debtor in carrying out
                the Debtor’s duties under this title.

11 U.S.C. § 327(a).

       10.      Section 328(a) of the Bankruptcy Code provides, in part, as follows:

                The Debtor . . . with the court’s approval, may employ or authorize
                the employment of a professional person under § 327 . . . of this
                title . . . on any reasonable terms and conditions of employment
                including a retainer, an hourly basis, or on a contingent fee basis.

11 U.S.C. §328(a).

       11.      Fed.R.Bankr.P. 2014 provides, in part, as follows:

                An order approving the employment of attorneys, accountants, or
                other professionals pursuant to § 327 . . . of the Code shall be made
                only on application of the Debtor.

       12.      The Debtor seeks to retain Maltz because:

             a. Maltz has extensive experience and knowledge in the field of real property

                appraisal and sale;

             b. the Debtor believes that the Real Property has value;




                                                  3
Case 20-10701-amc         Doc 53        Filed 02/17/20 Entered 02/17/20 13:31:15           Desc Main
                                        Document     Page 4 of 7



             c. sale of the Real Property with Maltz’s assistances is the best means by which the

                value of the Real Property can be determined and preserved;

             d. the Debtor believes that Maltz is well qualified to represent it as Real Property

                Auctioneer/Broker in this Chapter 11 case. Maltz has substantial expertise in both

                appraisal and sale of Real Property and will act as an agent for the Debtor in

                appraising and selling the Real Property.

       13.      Obtaining Maltz’s appraisal and sales services is necessary in order to enable to

Debtor to execute its duties faithfully and complete the sale. Maltz will render services, as set

forth in the Marketing & Exclusive Sale Agreement, attached hereto as Exhibit A, including but

not limited to the following:

                        a. create a marketing program for the Real Property that may include, but
                           not be limited to, the following:

                              •    Direct telephone solicitation;
                              •    Direct mail solicitation;
                              •    Distribution of informational brochures;
                              •    Placement of signs directing phone inquiries to Maltz;
                              •    Web-based advertising on www.MaltzAuctions.com. This site
                                   receives 100,000+ page views each month;
                              •    Direct e-mail notifications to the 44,000+ subscribers of the
                                   mailing list subscribers to www.MaltzAuctions.com;
                              •    Social media marketing to 30,000+ Facebook fans and Twitter
                                   followers;
                              •    Web-based advertising on 200+ auction, Real Property specific
                                   and other targeted websites; and
                              •    Print advertising in publications such a deemed appropriate by
                                   Maltz.

                        b. provide interested buyers with a due diligence package that the
                        Debtor will compile, where applicable, including, but not limited to:

                                 Lease(s) and amendment(s);
                                 Copies of any survey(s);
                                 Current tax bill(s);
                                 Floor plans for building(s);
                                 Financial Report(s);


                                                     4
Case 20-10701-amc       Doc 53    Filed 02/17/20 Entered 02/17/20 13:31:15              Desc Main
                                  Document     Page 5 of 7



                          Environmental Report(s);
                          Property Condition Report(s);
                          STR Report(s).

                      c. prepare marketing brochures and other similar sales materials that
                      will be transmitted to all interested parties;

                      d. (i) consult with the Debtor on the strategy and tactics for fulfilling
                      the Engagement; (ii) identify, contact, screen, and introduce
                      prospective purchasers to the opportunity for a sale with the Debtor;
                      (iii) draft and convey such other information or correspondence with
                      prospective purchasers as may be needed from time to time, including
                      answers to queries regarding information contained in the offering
                      materials; (iv) coordinating a bidding procedure; (v) supervise and/or
                      participate in due diligence investigations carried out by prospective
                      purchasers; (vi) and negotiate on behalf of the Debtor.

                      d. utilize marketing budget not to exceed {Waived – 100% Borne by
                      Maltz} and may prepare newspaper, magazine, and journal
                      advertisements, signs, informational brochures, mailing lists, and
                      mailings.

       14.    The foregoing services are subject to the terms of the Affidavit attached hereto as

Exhibit B and as set forth in the accompanying form of Order.

       15.    Maltz’s compensation shall be in accordance with paragraph 6 of the Marketing &

Exclusive Sale Agreement, which provides as follows:

              The Successful Bidder at the Auction shall pay Maltz a buyer’s
              premium on the high bid of the Real Property sold at Auction,
              representing Maltz’s sole compensation hereunder, which shall be
              a six (6%) percent buyer’s premium, to be paid by the successful
              bidder, subject to the terms of paragraphs 8 and 10, below (the
              “Buyer’s Premium”). In the event the current mortgagee,
              Philadelphia Federal Credit Union, is the successful bidder, they
              shall only be required to pay Maltz a reduced Buyer’s Premium of
              one (1%) percent. Any subsequent assignees shall pay the six
              (6%) percent Buyer’s Premium. The Buyer’s Premium shall be
              payable to Maltz at closing and without further order of the
              Bankruptcy Court.

       16.    To the extent Maltz is to receive any compensation from the estate pursuant to the

Marketing & Exclusive Sale Agreement (all of which have been waived by Maltz), Maltz will



                                               5
Case 20-10701-amc          Doc 53      Filed 02/17/20 Entered 02/17/20 13:31:15               Desc Main
                                       Document     Page 6 of 7



file an application for compensation pursuant to Fed.R.Bankr.R. 2016 and applicable Local

Bankruptcy Rules.

        17.      Pursuant to the Marketing & Exclusive Sale Agreement, Maltz will absorb the

actual cost of advertising, promotion, and other expenses incident to the sale of the Real

Property.

        18.      A copy of the bond issued for the benefit of the United States with respect to

Maltz’s retention is attached hereto as Exhibit C. Maltz also maintains liability insurance.

        19.      Maltz has informed the Debtor that it:

              a. has no connection with the Debtor, the Debtor’s creditors or other parties in

                 interest in this case;

              b. will turn over all proceeds of the sale(s) to the Debtor with a detailed accounting

                 and report of sale.

        20.      Maltz has not requested or received a retainer in connection with this case.

        21.      Maltz is, in the Debtor’s view, highly skilled. The Debtor, therefore, believes that

the retention of Maltz is in the best interest of the Debtor, its estate and its creditors.

        22.      The Debtor has provided notice of this Application to the Office of the United

States Trustee, Philadelphia Federal Credit Union, and to all parties requesting notice under Rule

2002. Because of the nature of the relief requested, the Debtor respectfully submits that no other

or further notice of the relief requested in this Application need be given.

        23.      No previous request for the relief sought in this Application has been made to this

or any other Court.




                                                     6
Case 20-10701-amc         Doc 53    Filed 02/17/20 Entered 02/17/20 13:31:15    Desc Main
                                    Document     Page 7 of 7



       WHEREFORE, the Debtor requests entry of an Order authorizing it to employ Maltz to

represent it in this Chapter 11 case.

Dated: February 17, 2020                GELLERT SCALI BUSENKELL & BROWN, LLC

                                             /s/ Holly S. Miller
                                             Ronald S. Gellert (PA ID #80783)
                                             Holly S. Miller (PA ID # 203979)
                                             8 Penn Center
                                             1628 JFK Blvd., Suite 1901
                                             Philadelphia, Pennsylvania 19103
                                             Telephone: 215-238-0010
                                             Fax: 215-238-0016
                                             rgellert@gsbblaw.com
                                             hsmiller@gsbblaw.com

                                             Proposed Counsel to Debtor




                                                7
